Citation Nr: 1759114	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1969 to November 1972 with service in Vietnam and was awarded the Bronze Star with Combat V and the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017. A transcript of the hearing is associated with the claims files.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Bilateral hearing loss is attributable to the Veteran's in-service exposure to hazardous noise consistent with his duties as a field artillery officer. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in wartime service. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § § 3.102, 3.303, 3.385 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, in light of the fully favorable decision as to the issue of service connection herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d). Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Here, other organic diseases of the nervous system are listed as an applicable chronic disease. Notably, sensorineural hearing loss, is an organic disease of the nervous system, is considered chronic under section 3.309. See 38 U.S.C.A. § 1101.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

The Veteran had wartime service, with service in Vietnam, and available service personnel records are reflective of such.  Decorations include the Bronze Star with Combat V and the Purple Heart Medal.  Based upon his satisfactory lay evidence, the provisions of 38 U.S.C.A. § 1154(b) are applicable.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends he is entitled to service connection for a bilateral hearing loss. The Veteran has consistently stated that his symptoms of hearing loss began in and are a result of in-service noise exposure and events while serving in Vietnam. The Veteran has consistently reported significant noise exposure while stationed in Vietnam.

The Board finds the Veteran has a diagnosis of bilateral hearing loss.  A January 2012 VA examination noted bilateral sensorineural hearing loss. See January 2012 VA examination. The Veteran reports his symptoms of hearing loss are a result of noise exposure in-service while working as a field artillery officer in Vietnam, where he was exposed to enemy rocket and mortar fire and was injured from a gunshot wound to his shoulder and head. The Veteran testified in September 2017 before the undersigned, that while working as a forward observer calling in artillery strikes in Vietnam he took heavy mortar fire, rocket fire and enemy fire at the base he was stationed close to the border of North Vietnam. The Veteran testified that this enemy fire landed close to him on a number of occasions and he began noticing his hearing was impacted, and his ears began ringing. Additionally, the Veteran reported working as an aerial observer without hearing protection. 

The Veteran testified that at separation from service he had difficulty understanding conversations with others, and needed to be looking directly at someone's face when having a conversation to read lips. Additionally, the Veteran's wife testified that she and the Veteran have been married for 41 years and that when she and the Veteran first met he had difficulty hearing at times, missed portions of conversations and spoke very loudly. The Board finds the Veteran's testimony and lay statements are competent and credible.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

The Board notes that the Veteran is currently service-connected for tinnitus as a result of his in-service noise exposure. 

The Veteran's service treatment records have been associated with the claims file. Prior to entrance in May 1968 an audiogram was performed and on the authorized audiological evaluation in May 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
-5
-5
LEFT
-5
-5
0
-5
0

At separation on the authorized audiological evaluation in October 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
10
5
5
10

In addition, the Veteran's personnel records have been associated with the claims file. The Veteran's DD 214 confirms his military occupational specialty (MOS) as a field artillery officer with service in Vietnam. As such the Board concedes in-service noise exposure.

The Veteran was afforded a VA examination in September 2007. The Veteran had bilateral sensorineural hearing loss. See September 2007 VA examination. On the authorized audiological evaluation in September 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
45
LEFT
15
10
15
25 
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear. The examiner noted that the Veteran's degree and configuration of hearing loss was not consistent with that due to noise exposure. The examiner found that the Veteran's current hearing loss was not caused by or a result of the Veteran's service. The Board finds this opinion is entitled to less probative weight as the examiner failed to address the Veteran's threshold shifts in-service, from entrance to separation nothing threshold shifts from 5 to 15 Hz, and his lay statements regarding ongoing symptoms of hearing loss in-service and since. 

Next, the Veteran was afforded a VA examination in January 2012. The Veteran had bilateral sensorineural hearing loss. See January 2012 VA examination. On the authorized audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
60
LEFT
25
25
25
40
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear. The examiner found that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in active service. The examiner noted the in-service audiometric testing done in June 1969 which was within normal limits bilaterally and the October 1972 separation testing which also revealed hearing to be within normal limits bilaterally. The examiner noted that the Veteran's service treatment records were silent for complaints of acoustic trauma, hearing loss or tinnitus. The examiner further noted that the Veteran's current pattern of hearing loss does not correlate with that of hearing loss that is indicative of noise exposure. As such the examiner noted that the Veteran's hearing loss is less likely than not caused by in-service acoustic trauma. 

The Board finds the examiner's opinion is entitled to less probative weight, as the examiner failed to fully consider the Veteran's in-service threshold shifts, from entrance to separation nothing threshold shifts from 5 to 15 Hz, and his lay statements regarding ongoing hearing loss since service. As such, the Board finds that the examination is of lessened probative value. 

A private opinion from the Veteran's primary care provider has been associated with the claims file. In the December 2011 opinion the Veteran's primary care provider for more than 13 years noted that the Veteran has continued to struggle with hearing loss and tinnitus, and audiological testing has shown moderate to severe hearing loss and tinnitus. See December 2011 private opinion. The physician noted the Veteran's service in Vietnam and his noise exposure in-service. Subsequent to service the private physician noted that the Veteran post-service was employed in the sales and marketing fields and was not exposed to hazardous noise. The physician noted that it is more likely than not that the Veteran's hearing loss and tinnitus is a result of his service in Vietnam and hazardous noise exposure. The Board finds this opinion is entitled to probative weight. 

VA treatment records have been associated with the claims file. VA treatment records note ongoing complaints of hearing loss. Treatment records in August 2011 note the Veteran was recommended and subsequently fitted for hearing aids. 

After consideration of all the evidence of record the Board finds that service connection is warranted. The Veteran's and associated lay statements regarding his in-service noise exposure and ongoing symptoms are competent and credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).The Veteran's wife, who has been married to the Veteran for 41 years and met him shortly after separation from service testified to the Veteran's ongoing difficulty hearing, needing to speak loudly, and often asking others to repeat themselves since meeting the Veteran. Additionally, the Veteran has consistently reported his in-service exposure while stationed as a field artillery officer in Vietnam and his subsequent symptoms of ongoing hearing loss in-service and since. The Board finds the lay statements of record are entitled to significant probative weight.  The Board finds the Veteran is competent and credible to report his combat exposure to noise as an artillery officer and his ongoing symptoms as this is consistent with his military occupation and duty. The Board finds the VA opinions in September 2007 and January 2012 are entitled to less probative weight as the examiners failed to consider the Veteran's consistent lay statements regarding his in-service symptomology and ongoing symptoms, and failed to address the Veteran's threshold shifts in-service. Additionally, the Board finds that the December 2011 private opinion from the Veteran's treating physician is entitled to probative weight as the physician considered the Veteran's reports of noise exposure in-service and his ongoing symptoms of hearing loss in-service and since and his recent audiograms. As such the Board finds this opinion is entitled to significant probative weight. 

Further, as noted above, hearing loss is considered a chronic disease for purposes of VA regulations. The Board finds the Veteran's and associated lay statements regarding symptoms in-service and since have shown hearing loss and ongoing manifestations of the same chronic disease. As such, the Board concludes there have been subsequent manifestations of bilateral hearing loss since service.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017).The Board finds that bilateral sensorineural hearing loss (a chronic disease for VA purposes) had its onset in active service with a continuity of symptoms since service. Therefore, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


